       Case 5:20-cv-04773-EJD Document 17-11 Filed 08/06/20 Page 1 of 7




1 PATRICK M. RYAN (SBN 203215)
   pryan@bzbm.com
2 STEPHEN C. STEINBERG (SBN 230656)
   ssteinberg@bzbm.com
3 GABRIELLA A. WILKINS (SBN 306173)
   gwilkins@bzbm.com
4 BARTKO ZANKEL BUNZEL & MILLER
  A Professional Law Corporation
5 One Embarcadero Center, Suite 800
  San Francisco, California 94111
6 Telephone: (415) 956-1900
  Facsimile: (415) 956-1152

  Attorneys for Plaintiffs CISCO SYSTEMS, INC.,
8 CISCO TECHNOLOGY, INC. and CIENA
  CORPORATION
9

10
                                         UNITED STATES DISTRICT COURT
11
                                        NORTHERN DISTRICT OF CALIFORNIA
12
13
   CISCO SYSTEMS, INC., CISCO                            Case No. 5:20-cv-04773-EJD
14 TECHNOLOGY, INC. and CIENA
   CORPORATION,                                          DECLARATION OF SECOND WITNESS
15                                                       IN SUPPORT OF PLAINTIFF CIENA
              Plaintiffs,                                CORPORATION'S EMERGENCY EX
16                                                       PARTE MOTION FOR TEMPORARY
               V.                                        RESTRAINING ORDER, ASSET FREEZE
17                                                       ORDER, EXPEDITED DISCOVERY,
   SHENZHEN USOURCE TECHNOLOGY CO.,                      ORDER PERMITTING ALTERNATIVE
18 SHENZHENWAREXTECHNOLOGIES CO.,                        SERVICE OF PROCESS, AND ORDER
   LTD. and WAREXTECHNOLOGIES                            TO SHOW CAUSE RE: PRELIMINARY
19 LIMITED,                                              INJUNCTION
20                        Defendants.                    Date:
                                                         Time:
21                                                       Courtroom:     4
                                                         The Honorable Judge Edward J. Davila
22

23                                                       REDACTED VERSION OF
                                                         DOC UMENT SOUGHTTOBE SEALED
24

25
26
27

28
     2790.000/1543462.1

         DECLARATION OF SECOND WITNESS ISO PLAINTIFF CIENA CORP.'S EXPARTE MOTION FOR
       TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE RE PRELIMINARY INJUNCTION
       Case 5:20-cv-04773-EJD Document 17-11 Filed 08/06/20 Page 2 of 7




 1             I,_, hereby declare as follows:

 2             1.         I ain familiai· with the matters set fo1ih in this declai·ation based upon my own
 3 personal knowledge. If called as a witness, I could and would competently testify to the following

 4 facts.

 5             2.         I subinit this declaration in suppo1i of Plaintiff Ciena Corporation's Emergency Ex

 6 Parte Motion for Temporaiy Restraining Order, Asset Freeze Order, Expedited Discove1y, Order
 7 Permitting Alternative Service of Process, and Order to Show Cause Re: Preliminaiy Injunction.
 8             3.         I have dete1mined that the pmpo1ied Ciena® brand pluggable transceiver modules

 9 ("Ciena transceivers") purchased by- from Defendants Shenzhen Usource Technology
10 Co. ("Usource") and Shenzhen Warex Technologies Co. and Warex Technologies Limited
11 (together, "Wai·ex") (collectively "Defendants") ai·e unauthentic, in that they were not
12 manufactured by Ciena or by someone associated with Ciena, as these transceivers, including their

13 sticker labels, housing, packaging, and electrically erasable programmable read-only memo1y
14 ("EEPROM"), exhibit chai·acteristics that differ from genuine Ciena transceivers and also lack
15 elements that genuine Ciena transceivers would have.

16 Experience and Qualifications
17             4.         I hold a Master of Applied Science in Electrical and Computer Engineering and

18 Photonics from Dalhousie University in Canada, and a Bachelor of Engineering in Electronics and
19 Infonnation Engineering from Jinan University in China.
20             5.         I began my professional cai·eer in 2009 as an optical device engineer for Jilong
21 Optical Communication Co., Ltd. in China. From 2010 through 2016, I worked as a fiber optic
22 engineer for OZ Optics Ltd., where I developed and designed custom optical components,

23 perfo1med optical tests and verified optical chai·acteristics of fiber optics equipment, among other
24 responsibilities.

25             6.         In 2016, I joined Ciena as an optical component engineer, and my responsibilities
26 included qualifying OEM pluggable transceivers from quality and reliability perspectives and their
27 production line where Ciena transceivers ai·e manufactured. In Januaiy 2019, I was promoted to

28
     2790.000/1543462.1
                                                             1
         DECLARATION OF SECOND WITNESS ISO PLAINTIFF CIENA CORP.'S EXPARTE MOTION FOR
       TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE RE PRELIMINARY INJUNCTION
       Case 5:20-cv-04773-EJD Document 17-11 Filed 08/06/20 Page 3 of 7




 1   be a pluggable hardware engineer, such that I am now responsible for qualifying OEM pluggable

 2 transceivers to make sure their functional perf01mances meet Ciena specifications.
 3 Manufacturing, Labeling and Monitoring of Genuine Ciena Transceivers

 4            7.          A transceiver is an electronic device that uses fiber optic technology to transinit and
 5 receive data. A transceiver encodes and decodes data by conve1iing an electrical signal into light

 6 pulses and then sends the data through a fiber optic cable, where it is received at the other end and
 7 conve1ied back into an electrical signal. There are many models of Ciena transceivers which range
 8 in size, price, and functionality. Eve1y Ciena transceiver, however, is designed to meet and exceed

 9 industry standards for quality, reliability, safety, and perfonnance, which vaiy depending on the
10 industry.

11             8.         Ciena's products are manufactured by, or often contain components that ai·e
12 manufactured by, third-paiiy vendors called original equipment manufacturers ("OEMs"). Eve1y
13 OEM that Ciena utilizes is heavily vetted and scmtinized. The majority of authentic Ciena
14 transceivers ai·e manufactured by a number of OEMs, one of which is                           , mentioned

15 below. These OEMs utilize specialized equipment and heavily-tested processes to produce a

16 consistent, high-perfonning product on which consumers rely.
17             9.         Ciena places strict control requirements on its OEMs, each of whom must adhere to

18 high-quality manufacturing and distribution standai·ds. These standai·ds ensure that the product

19 design meets feature specifications throughout the manufacturing lifecycle. Before a single
20 product is shipped to a customer, Ciena conducts perfo1mance testing on OEM transceiver

21   modules to make sure the designed product meets Ciena and industiy standai·d specifications to
22 qualify as a Ciena ti·ansceiver. System level qualification testing is followed to make sure the

23 OEM transceiver modules ai·e compatible with and work properly with other equipment in a Ciena
24 network configuration. Last but not least, a first-piece-evaluation is conducted to ensure the OEM

25 manufacturing follows the directed EEPROM programining. After the product is approved for

26 customer shipment, Ciena also ensures that each manufacturing facility maintains ongoing
27 reliability monitoring and meets its quality standards by subjecting each to sti·ingent audits. OEMs

28 must maintain detailed production data records for each serialized product and must log product
     2790.000/1543462.1
                                                             2
         DECLARATION OF SECOND WITNESS ISO PLAINTIFF CIENA CORP.'S EXPARTE MOTION FOR
       TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE RE PRELIMINARY INJUNCTION
       Case 5:20-cv-04773-EJD Document 17-11 Filed 08/06/20 Page 4 of 7




 1 movement throughout the supply chain, which gives Ciena the ability to suppo1i customers via

 2 serial number traceability. OEMs paiiicipate in regulai· business reviews that comprehensively
 3 examine the manufacturer's practices and procedures and identify areas for improvement.

 4             10.        Ciena provides extensive label requirements to its manufacturers that cover
 5 eve1ything from product identifications and codes to label size and text size to manufacturing

 6 inf01mation. Many of these requirements can help Ciena to identify counterfeit products. For
 7 example,
 8

 9
10
11

12
                                                     1310nm
                                                   IEC Class 1
                                                                 (
                                                                     E
13

14
15             11.        Eve1y Ciena transceiver also contains an EEPROM which contains Ciena-specific

16 data. The EEPROM content of an authentic Ciena transceiver
17

18

19
20 absence of any of this data on an EEPROM is evidence that the product is inauthentic, as is the

21 presence of any inconect info1mation.
22             12.        Ciena has expe1i engineers who can analyze and text products to see if they are

23 genuine Ciena products, including myself.
24 Investigation of Counterfeit Products

25             13.        As paii of our investigation into potentially counterfeit Ciena transceivers being

26 offered online,_ from Rowan TELS made purchases from Defendants.
27             14.        For each purchase of a suspect Ciena transceiver from Defendants, the product was

28 delivered by the Defendant to an address in                                     Under a stringent chain of
     2790.000/1543462.1                                          3
         DECLARATION OF SECOND WITNESS ISO PLAINTIFF CIENA CORP.'S EXPARTE MOTION FOR
       TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE RE PRELIMINARY INJUNCTION
       Case 5:20-cv-04773-EJD Document 17-11 Filed 08/06/20 Page 5 of 7




 1 custody, each suspect product was then shipped to Ciena's testing facility located at Building C,
 2 383 Teny Fox Dr., Ottawa, Ontario, K2K 0 Ll , Canada. I evaluated each product and determined
 3   (for the reasons set forth in the following paragraphs) that every one of these products was in fact

 4 inauthentic, in that it was not manufactured by Ciena or someone associated with Ciena. To
5    confom my analysis, I also shared the serial number of the suspect transceivers with the OEM that

 6 was identified in the inauthentic top label, if any. The OEM also detennined that the suspect

7    transceiver was inauthentic.
 8                                        Products from Defendant Usource

 9            15 .        I understand that- purchased two ti·ansceivers from Usource, and that
10 Usource adve1iised and offered these as Ciena-brand ti·ansceivers. Usource sent these suspect
11 ti·ansceivers to- in                                           . - then sent one of the u-ansceivers

12   to me at the aforementioned address where I analyzed it.
13            16.         Specifically,_ purchased and sent me the following ti·ansceiver from

14 Usource:
15
                                            Part Number          Serial Number
16
                                         Ciena SFP-l0G-LR 020200507897
17            17 .        On July 6, 2020 , I examined the suspect u-ansceiver received from Usource. It had a
18   top label that bore the Ciena name and logo. However, I dete1mined that this u-ansceiver sold by
19   Usource is not a genuine Ciena product. I then prepared an analysis and assessment detailing my
20   findings.
21            18 .        The suspect ti·ansceiver sold by Usource is clearly inauthentic, in that it was not
22   manufactured by Ciena or by someone associated with Ciena, due to the many differences
23   between it and authentic Ciena ti·ansceivers. These differences include, but are not limited to:
24

25
26

27
28
     2790.000/1543462.1
                                                             4
         DECLARATION OF SECOND WITNESS ISO PLAINTIFF CIENA CORP.'S EXPARTE MOTION FOR
       TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE RE PRELIMINARY INJUNCTION
      Case 5:20-cv-04773-EJD Document 17-11 Filed 08/06/20 Page 6 of 7




 1

 2
 3                                   Products from Defendant Warex

 4          19.     I understand that-_purchased four ti·ansceivers from Warex, and that
 5 Warex adve1iised and offered these as Ciena-brand ti·ansceivers, including that they would read

 6 electi·onically as Ciena products when inse1ied into a Ciena host device. W arex sent these suspect

 7 ti·ansceivers to-jn                                       .- then sent one ofeach
 8 ti·ansceiver model to me at the aforementioned address where I analyzed them.

 9          20.     Specifically,_ purchased and sent me the following ti·ansceivers from
10 Warex:

11
                                      Part Number          Serial Number
12                                  XCVR-S00Z85-C         WXl 150124412
13                                  XCVR-S10V31-C         WXl 150124402
14          21.     On July 6, 2020, I examined the two suspect ti·ansceivers received from Warex.
15 Each suspect ti·ansceiver had a top label that bore the product paii numbers: "XCVR-S00Z85-C"

16 or "XCVR-S10V31-C." The XCVR-S00Z85 and XCVR-S10V31 ai·e two ofCiena's well-known
17 ti·ansceivers,

18
19                                                       . However, I detennined that these ti·ansceivers
20 sold by Wai·ex ai·e not genuine Ciena products. I then prepared an analysis and assessment

21 detailing my findings.
22          22.     I subsequently provided the serial numbers to                 , the OEM identified in
23 the product serial number on the counterfeit top label.                  confinned that the serial
24 numbers do not conespond to genuine Ciena ti·ansceivers, and thus, confomed my assessment that

25 both suspect h'ansceivers were inauthentic.

26          23.     The suspect ti·ansceivers sold by Wai·ex ai·e clearly inauthentic, in that they were
27 not manufactured by Ciena or by someone associated with Ciena, due to the many differences
28 between them and authentic Ciena ti·ansceivers. These differences include, but ai·e not limited to:
   2790.000/1543462.1                              5
        DECLARATION OF SECOND WITNESS ISO PLAINTIFF CIENA CORP.'S EXPARTE MOTION FOR
      TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE RE PRELIMINARY INJUNCTION
       Case 5:20-cv-04773-EJD Document 17-11 Filed 08/06/20 Page 7 of 7




 1

 2
 3

 4
 5

 6
 7
 8

 9                   I
10
11                                                      *****
12             24.        In summaiy, all of the products listed above and purchased from Defendants shai·e
13 various distinctive chai·acteristics that distinguish them from genuine products manufactured by or
14 for Ciena. Those distinctive chai·acteristics do not and could not appeai· on authentic Ciena
15 transceivers. It is therefore my fam conclusion that all of the suspect ti·ansceivers sold by

16 Defendants ai·e inauthentic.
17             I declare under penalty of pe1jmy under the laws of the United States of America that the

18 foregoing is ti11e and coITect.

19
20 Executed on August 6, 2020
21
22

23
24

25

26
27
28
     2790.000/1543462.1
                                                           6
         DECLARATION OF SECOND WITNESS ISO PLAINTIFF CIENA CORP.'S EXPARTE MOTION FOR
       TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE RE PRELIMINARY INJUNCTION
